DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-69 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jarvis et al. (US 2014/0127429).

Jarvis et al. teaches the central concept of the claimed invention almost exactly. A color-changing compound is added to the packaging of a food item, which is exactly the same compound as in the instant invention, and many layers including barriers exist in the packaging, just as claimed and shown in the instant invention, and the compound can be used to form machine readable indicia that can appear under certain conditions, very much as claimed.
Importantly, since the active compound of Jarvis et al., activatable diacetylene, is the same as that of the instant invention, its properties will be the same, including colors, temperature sensitivities, reversibility, and so forth. Indeed, the list of variants of activatable diacetylene in Jarvis et al. is much longer and more comprehensive than the list provided by the applicant, indicating that Jarvis et al. allows for an even greater range of indicators.

Jarvis et al. is form food product packaging in just the same indicator fashion as in the instant invention:
“[0002] Packaged foods and drinks, as well as other products, typically have a limited shelf-life from the date of filling and sealing the packaging container to the date of opening the packaging container and/or using the contents. The shelf-life can vary depending on the product per se as well as the recommended storage conditions of the filled and sealed container.

[0003] Examples of packaging containers are the disposable milk or juice containers (cartons) sold by Tetra Pak. These containers are manufactured from a web or individual blanks of a packaging laminate which is usually paper-based. The packaging laminate typically has thin extruded outer coatings of polyethylene. High-speed filling machines form, fill and seal packaging containers from the packaging laminate.

[0004] From a consumer safety perspective, it is important to provide the packaging container with information on shelf-life.”
Most essentially, the color-changing, environmentally sensitive compound identified in the instant invention is the same as that of Jarvis: 
“[0022] The reversibly activatable diacetylenes used in this invention are initially synthesized in a form that is unreactive to UV light, and are therefore essentially incapable of undergoing light-induced topochemical polymerization reactions to yield a coloured polydiacetylene. However, when such a diacetylene is exposed to an additional stimulus, e.g. by heating above a certain threshold temperature, it is transformed into a form that is highly reactive and will undergo a UV light-induced topochemical polymerization reaction to yield a coloured polydiacetylene. Such a diacetylene, when allowed to cool to below their activation temperature, is converted back into a form that is unreactive to UV light and will no longer undergo light-induced topochemical polymerisation reaction to yield a coloured polydiacetylene. Consequently, UV light reactivity can be switched on and off merely by the application and removal of the additional stimulus to the diacetylene or substrate comprising it.

[0023] Although Y may be any straight-chain, branched or ring group of, say, 1 to 20 carbon atoms, it is preferred that Y is --(CH.sub.2).sub.m-T.sup.1-Q.sup.1-Z.sup.1 wherein m is 0 to 20 and T.sup.1, Q.sup.1, and Z.sup.1 are respectively independently selected from the same groups as T, Q and Z. Preferred compounds of formula I are symmetrical, i.e. Y is --(CH.sub.2).sub.n-T-Q-Z.

[0024] The nature of Z (and Z.sup.1) is not critical. It may be a straight-chain or branched group, or comprise rings, and has 1 to 20 carbon atoms, and it is optionally substituted. By "optionally substituted" is meant that the Z and Z.sup.1 groups may comprise other functional groups known in organic chemistry such as ether groups (--O--) or hydroxyl groups (OH).

[0025] Z is preferably a straight-chain alkyl group of 12 to 18 C atoms. n is generally in the range 1-21 and is preferably 3.

[0026] Similarly, the nature of E (if present) is not critical. If alkyl, it may include unsaturation.

[0027] Preferably, in the compounds of the invention, T=CO. Q is preferably NH. Preferred reversibly activatable diacetylenes used in this invention are diacetylene carboxylic acids; particularly preferred are those that have been further derivatised into amides using primary amines that comprise a hydrocarbon alkyl chain of a particular length. The most preferred diacetylenes are symmetrical bis-alkylamides based on 5,7-dodecadiynedioic acid, 7,9-hexadecadiynedioic acid, 3,5-octadiynedioic acid, 9,11-eicosadiynedioic acid and 11,13-tetracosadiynedioic acid. Such amines are of formula II, i.e. 5,7-dodecadiynedioic acid bis(decylamide), 5,7-dodecadiynedioic acid bis(dodecylamide), 5,7-dodecadiynedioic acid bis(tetradecylamide), 5,7-hexadecadiynedioic acid bis(hexadecylamide), 5,7-dodecadiynedioic acid bis(octadecylamide), 7,9-hexadecadiynedioic acid bis(decylamide), 7,9-hexadecadiynedioic acid bis(dodecylamide), 7,9-hexadecadiynedioic acid bis(tetradecylamide), 7,9-hexadecadiynedioic acid bis(hexadecylamide) and 7,9-hexadecadiynedioic acid bis(octadecylamide).

[0028] In a preferred embodiment, T=CO, Q=NH and Z=a straight-chain alkyl group of 12 to 18 C atoms. Most preferably, in a symmetrical structure, x=3, T'=CO, Q'=NH and Z' is a straight-chain alkyl group of 12 to 18 C atoms.

[0029] Other diacetylenes that may be used in the present invention include, but are not limited to, 3,5-octadecadiynoic acid, 5,7-eicosadiynoic acid, 7,9-docosadiynoic acid, 9,11-tetracosadiynoic acid, 11,13-hexaicosadiynoic acid, 5,7-dodecadiynoic acid, 5,7-eicosadiyn-1-ol, 5,7-hexadecadiynoic acid, 5,7-octadecadiynoic acid and 5,7-tetradecadiynoic acid and derivatives thereof. Particularly preferred derivatives are amides.

[0030] Where the reversibly activatable diacetylene compound is a dicarboxylic acid or a derivative thereof, it can be either symmetrical or unsymmetrical. Where the diacetylene dicarboxylic acid is unsymmetrical, it can be with respect to the number of CH.sub.2 units between the diacetylene group and the carboxylic acid group and/or with respect to the derivatisation or the carboxylic acid group.

[0031] The most preferred carboxylic acid derivatives are amides, ester and thioesters. These can readily be made by reacting a diacetylene carboxylic acid with a chlorinating agent such as oxalyl chloride and then reacting the diacetylene acid chloride with a nucleophilic compound such as an amine, alcohol or thiol. Amides (--CONR--) are particularly preferred still, where R=H or alkyl group.

[0032] A particularly preferred series of amides are those derived from primary amines to give the --CONH-- amide group. A primary amine is a compound having the formula R--NH.sub.2, where R is H or any group known in organic chemistry comprising at least one carbon atom.

[0033] Amides of the type --CONHR can readily be made by reacting a diacetylene carboxylic acid with a chlorinating agent such as oxalyl chloride and then reacting the diacetylene acid chloride with a primary amine in the presence of a base. Particularly, preferred primary amine, are those that comprise saturated, aliphatic hydrocarbon chains, represented by the formula C.sub.mH.sub.2m+1 where m is an integer .ltoreq.50, more preferably still .ltoreq.20.

[0034] The saturated, aliphatic hydrocarbon groups can be either straight chained, branched or rings. Straight chains are particularly preferred. Examples of saturated, aliphatic hydrocarbon straight-chain primary amines comprising 1 to 20 carbon atoms include methylamine, ethylamine, propylamine, butylamine, pentylamine, hexylamine, heptylamine, octylamine, nonylamine, decylamine, undecylamine, dodecylamine, tridecylamine, tetradecylamine, pentadecylamine, hexadecylamine, heptadecylamine, octadecylamine, nonadecylamine and eicosamine.

[0035] Examples of preferred branched, aliphatic primary amines include 2-ethylhexylamine and isopentylamine. The group R in the primary amine can also comprise other functional groups known in organic chemistry such as ether (--O--) or hydroxyl groups (OH).

[0036] Where the reversibly activatable diacetylene carboxylic acid compound comprises more than one carboxylic acid group, any number of them can be derivatised into an alkylamide. Other saturated amines that can be used to create reversibly activatable diacetylene carboxylic acid amides that form part of the present invention also include alcohol amines such as ethanolamine, propanolamine, butanolamine, pentanolamine, hexanolamine, heptanolamine, octanolamine, nonanolamine, decanolamine, undecanolamine and dodecanolamine. The alcohol amine compound can comprise more than one OH group, such as 3-amino-1,2-propanediol, 2-amino-2-(hydroxymethyl)-1,3-propanediol and bis-homotris. Also included are ethoxylated amines such as amino-PEGs and 2,2'-(ethylenedioxy)bis(ethylamine).

[0037] Another series of particularly preferred primary amines that can be used to create the activatable diacetylenes of the present invention are amino-carboxylic acids. These are compounds that comprise both an amine group and a carboxylic acid group. Examples include alpha-amino acids found in nature, such as glycine, proline, cysteine, selenocysteine, alanine, isoleucine, leucine, methionine, phenylalanine, tryptophan, valine, serine, threonine, asparagine, glutamine, glutamide, glutamic acid, aspartic acid, lysine, histidine and arginine. Other amino-carboxylic acid compounds are 4-aminobutanoic acid, 5-aminopentanoic acid, 6-aminohexanoic acid, 7-aminoheptanoic acid, 8-aminooctanoic acid, 9-aminononanoic acid, 10-aminodecanoic acid, 11-aminoundecanoic acid and 12-aminododecanoic acid. Also included are derivatives of the amino acids and amino carboxylic acid compounds listed above.

[0038] These reversibly activatable diacetylene compounds can be made by reacting a diacetylene carboxylic acid compound with an amino acid or amino carboxylic acid compound as described above and then derivatising the carboxylic acid group that was originally part of the amino acid or amino carboxylic acid compound. However, the preferred way to make these compounds is to take the amino-acid or amino-carboxylic acid compound, protect its amine group, using any known protecting group in organic chemistry, derivatise the carboxylic acid groups, de-protect the amine group using any known system in organic chemistry and then react the amine with the diacetylene carboxylic acid compound to yield the final product.

[0039] The most preferred type of activatable poly-ynes are diacetylene-amides and diacetylene-bis-amides made by reacting a diacetylene mono or dicarboxylic acid compound with a primary aliphatic hydrocarbon amine, particularly preferred are straight chained primary aliphatic hydrocarbon amines.”

What is essential to note is that Jarvis et al. is far more comprehensive in its coverage of activatable diacetylenes than the instant invention. In other words, Jarvis et al. covers the compounds that the instant invention contemplates and more. 
Regarding activation, Jarvis et al. teaches:
“Activation Stimuli

[0040] Activation stimuli that cause the diacetylene to convert from its inactive into its active form include heat, light, pressure, chemicals, solvents, pH changes, biological entities and electrical discharge. Indeed, the stimulus can be any that allows the diacetylene to flip between active and inactive forms.

[0041] The most preferred stimulus is heat. The heat can be provided by a hot air source, direct thermal contact, or NIR radiation in the wavelength range 700 nm to 2500 nm. If NIR radiation is used as the source of heat, it is preferred that the system also comprises an NIR-absorber that absorbs the NIR light and converts it into conductive heat. Preferably, the NIR-absorber has an absorbance profile that matches the emission wavelength of the laser.

[0042] The light can be of any wavelength in the range 100 nm to 20,000 nm. The light can be non-coherent, coherent, broadband or monochromatic light. A particularly preferred type of light source is that provided by a laser. The laser can be a UV, visible, NIR or mid-infrared CO.sub.2-type laser.”

Regarding the use of material to form machine readable codes, Jarvis et al. teaches at para 0067 and 0068:
“The substrate can also be any used in printed electronics applications such as a circuit board manufacture. The substrate can be used to display human-readable and/or machine-readable information, such as text, graphics or barcodes.

The reversibly activatable poly-ynes of the present invention are also particularly suitable for use in plastics colouration. They can be used for bulk colouration, or for printing images, patterns, devices, machine-readable codes and text directly on to the plastics part using either a laser-scanning system, an array system or a lamp/mask arrangement.”

Regarding barriers, Jarvis et al. is explicit about this:
“[0078] Where the packing container is intended to be filled with an oxygen-sensitive product (such as juice, wine or edible oil), the packaging laminate is typically supplemented with at least one additional layer having desired barrier properties against gases, in particular oxygen. A preferred gas barrier for use in such a packaging laminate is an aluminium foil or a metallised film. Other useful gas-barrier layers are film layers of barrier polymers, such as ethylene vinyl alcohol copolymer (EVOH) and polyamide (PA), which may be used separately or in combination with an aluminium foil or metallised film. Preferably, the barrier layer is an aluminum foil which enables a high-speed effective heat sealing through inductive heating of the laminate during manufacture of packing containers. The oxygen-barrier layer, where present, is applied between the base layer and one of said outer liquid tight layers. Preferably, it is applied on the side of the base layer which will face the inside of the packaging container.”

Regarding dependent claims and particularly various permutations of layers and packaging, the examiner cannot find any claimed features that represent a patentable departure from Jarvis et al. Jarvis et al. itself teaches numerous permutations of the packaging layers, the particular variants of compounds and more. Any differences appear to be minor and within the realm of obviousness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876